Citation Nr: 0317301	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-03 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970 and from March 1972 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama.  Since that time the veteran moved to Florida, and 
the veteran's claim is now under the jurisdiction of the St. 
Petersburg, Florida Regional Office (RO). 

The Board recognizes that the RO denied a claim for 
entitlement to service connection for a nervous condition by 
rating action in October 1978.  The veteran did not appeal 
that decision and it is now final.  38 U.S.C.A. § 7105 (West 
2002).  The Board is of the opinion that the veteran's 
current claim for service connection for post-traumatic 
stress disorder, based on Vietnam stressors, is a 
sufficiently different claim such that it is not subject to a 
finality review.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

While a supplemental statement of the case issued in October 
2002 apprised the veteran of the provisions of 38 C.F.R. 
§ 3.159, the VA has not informed the veteran of the specific 
information and evidence needed to support his specific 
claim, and the development responsibilities and activities of 
the VA and the veteran.  

In January 2003, the veteran's representative requested that 
the veteran be provided another opportunity to supply details 
of his claimed in-service stressors.  The representative also 
alleged that the details currently of record should be sent 
for verification.  A review of the claims file reveals that 
the details of the veteran's claimed stressors have not been 
sent to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for verification. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided him treatment for his 
claimed post-traumatic stress disorder.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  The RO should send another letter to 
the veteran requesting that he provide 
comprehensive information concerning the 
in-service stressful events that he feels 
support his claim for service connection 
for post-traumatic stress disorder.  He 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The RO should inform the veteran 
that he may specifically submit lay 
statements or statements of service 
comrades that support his report of the 
alleged stressors.  He should be told 
that the information is necessary to 
obtain supporting evidence of the 
stressful events.

4.  Then, the originating agency should 
prepare a summary of all of the veteran's 
alleged in-service stressful experiences, 
including those listed in the veteran's 
June 2000 letter.  This summary, along 
with a copy of the veteran's two DD Form 
214's and his service personnel records 
from the Air Force and Marine Corp 
service, should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If service 
personnel records for any period of 
service are not of record, such records 
should be obtained prior to forwarding of 
information to USASCRUR for verification 
of stressors.  In this regard, the RO 
should ensure that service personnel 
records for the veteran's Marine Corp 
service from March 1972 to March 1976 are 
obtained.

5.  If, and only if, the RO determines 
that the veteran was exposed to a 
verified or combat-related stressor, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to make a determination 
as to whether the veteran has post-
traumatic stress disorder and, if so, to 
provide an opinion as to whether it is at 
least as likely as not that such post-
traumatic stress disorder is a result of 
the verified or combat-related in-service 
stressor.  The veteran's claims file must 
be provided to the examiner and reviewed 
prior to the examination.  The VA 
examiner should state on the examination 
report whether such review of the record 
has been made.  The examiner must ensure 
that all indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If a VA examination report is obtained, 
and if the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the reviewer for corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board, 
as indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




